Title: To Thomas Jefferson from Benjamin Brown Cooper, 7 September 1803
From: Cooper, Benjamin
To: Jefferson, Thomas


          
            
              Sir
            
            Coopers Ferry Gloucester County N. Jersey Septr 7. 1803
          
          A Letter has bin forwarded me from Eggharbour, requesting a Solicitation, (to you) for Joseph Whinner to the Office of Collector of the Port of Egg Harbour, in the room of A Freeling that has latterly taken to drink, this change will be highly recommendable in the neighbourhood of Egg Harbour and by the Republicans of the County at Large tho at this critical time in consiquence of the approaching ellection, It will be incumbent on you to dispence with any change til our Election is over, the Republicans of this County has bin divided for two years past, and a union is like to take Place, at the ensuing election—at which time the Republicans of Gloucester Cy. N.J. will triumph over Aristocrasy that has rain’d for five yearse in this Cy.
          James Sloane and Dr Thomas Henry will write you relative to the above appointment tho highly necessary ought to be dispenced with for the present. the trivial office of a Collector is nothing to republicanising a State being the only one in the Union that Federalm. has regained
          from your Obet Servt
          
            
              Benjamin Brown
              Cooper
            
          
        